Exhibit FIRST AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT THIS FIRST AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT (this “First Amendment”) is made as of January 31, 2008 by and among Network CN Inc., a Delaware corporation (the “Company”), Shanghai Quo Advertising Company Limited, a limited liability company, incorporated under the laws of PRC (“Quo”), the Designated Holders and the Investors. Each of the parties listed above referred to herein individually as a “Party” and collectively as the “Parties”. WHEREAS: A.
